Citation Nr: 0005896	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97 - 03 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for residuals of a head 
injury, to include headaches and tinnitus.

Entitlement to service connection for residuals of injuries 
to the right 2nd, 3rd, and 4th ribs.  

Entitlement to service connection for residuals of back 
injury, including arthritis.  

Entitlement to a compensable evaluation for residuals of a 
left wrist fracture.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

This case was previously before the Board in March 1997 and 
in October 1998, and was remanded to the RO on both occasions 
for additional development of the evidence.  The requested 
development was not completed in accordance with the 
instructions contained in the remand order because the 
veteran failed on both occasions to provide information 
requested by the Board and the RO which was necessary to 
adequately assist him in the development of his claims, and 
further failed to report for scheduled VA examinations.  The 
case is now before the Board for further appellate 
consideration on the issues on appeal.  

In addition, a rating decision of November 1999 denied 
service connection for chronic obstructive pulmonary disease, 
claimed as asthma.  As of the date of this decision, no 
Notice of Disagreement has been received from the veteran and 
that issue is not in proper appellate status.


FINDING OF FACT

Without good cause shown, the veteran failed to report for 
scheduled VA examinations and reexaminations necessary to 
establish entitlement in connection with non-original claims 
for service connection for headaches and tinnitus as 
secondary to a head injury; for residuals of injury to the 
right 2nd, 3rd, and 4th ribs; and for residuals of a back 
injury, including arthritis, and for examination in 
connection with a claim for an increased (compensable) rating 
for a left wrist disability, as contemplated by  38 U.S.C.A. 
§ 501 (West 1991) and  38 C.F.R. § 3.655(a) and (b).  


CONCLUSION OF LAW

The claims for service connection for headaches and tinnitus 
as secondary to a head injury; for residuals of injury to the 
right 2nd, 3rd, and 4th ribs; and for residuals of a back 
injury, including arthritis, and the claim for an increased 
rating for a left wrist disability are denied due to the 
veteran's failure to report for scheduled VA examinations and 
reexaminations without good cause shown under the provisions 
of  38 U.S.C.A. § 501 (West 1991) and  38 C.F.R. § 3.655(a) 
and (b).  38 U.S.C.A. § 501 (West 1991) and  38 C.F.R. 
§ 3.655(a) and (b) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that in February 1971, the veteran filed his 
original claim for VA disability compensation benefits for 
injuries sustained in a 1945 guard house collapse, including 
a head injury, a left wrist fracture, vision disturbances, 
and headaches.  He subsequently failed to provide requested 
evidence showing current disability and continuity of 
treatment for the claimed disabilities, and his claim was 
considered abandoned after one year pursuant to  38 U.S.C.A. 
§ 501 and  38 C.F.R. § 3.158(a). 

In March 1996, the veteran filed a non-original claim for VA 
disability compensation and pension benefits (VA Form 21-526) 
based on asthma, a head injury, and a left wrist fracture.  
He reported treatment for asthma in 1986 by a Dr. Lyons, but 
the address he provided was insufficient, and an RO letter to 
that address was returned.  No postservice treatment was 
reported for his left wrist fracture or for a head injury.  
In subsequent correspondence, the veteran claimed service 
connection for back conditions, for residuals of fractured 
ribs, and for tinnitus secondary to the 1945 guard house 
collapse.  




In May 1996, the veteran underwent special VA examinations 
for each of his claimed disabilities.  A report of VA general 
medical examination found that he was cooperative, 
emotionally intact, his affect and mood were appropriate and 
euthymic, and he was capable of managing his benefits.  A 
report of VA neurologic examination found that he was alert, 
oriented, and capable of managing his affairs.  A rating 
decision of October 1996 granted a permanent and total 
disability rating for pension purposes due to back and 
respiratory disability, and granted service connection for a 
left wrist fracture, while denying service connection for 
residuals of a head injury; for residuals of injury to the 
right 2nd, 3rd, and 4th ribs; for tinnitus; and for a back 
condition.  

The veteran was notified of those determinations, and filed a 
Notice of Disagreement.  In that Notice of Disagreement, his 
attorney alleged that the May 1996 VA examinations were 
inadequate, and demanded that additional VA examinations be 
scheduled.  That request was declined by the RO.  A Statement 
of the Case was issued which informed the veteran, in 
pertinent part, that  38 C.F.R. § 3.326 required that 
individuals for whom a VA examination has been scheduled are 
required to report for examination.  The case was 
subsequently transferred to the Board.  

Pursuant to Remand by this Board in March 1997, additional VA 
examinations of the veteran pertaining to the disabilities on 
appeal were scheduled in October 1997, and notices of the 
appointments were sent to the veteran and to his attorney.  
The veteran failed to report for the scheduled examinations, 
and provided no explanation for that failure to report.  In 
addition, the veteran was asked by RO letter of May 1997 to 
assist the RO in obtaining additional evidence needed to make 
a decision on his appeal, to include signing and returning 
medical record release authorizations for all private and VA 
health care providers who had treated him for any of the 
disabilities on appeal.  In particular, he was asked to 
provide a medical record release authorization for a Dr. 
Lyons in Kearney, Nebraska.  No response was received from 
the veteran or his attorney.  The VA Medical Center, Grand 
Island, 


had no record of a Dr. Lyons on its staff.  The case was 
returned to the Board for further appellate review.

In May 1998, the RO was notified that the veteran had been 
admitted to a nursing home because of malnutrition and 
respiratory failure.  The record shows that the veteran is 
currently in receipt of VA pension benefits on a direct-pay 
basis, and no fiduciary has been requested or appointed for 
the veteran.

In October 1998, the Board again remanded the case to the RO 
for additional development of the evidence, to include 
obtaining the names and addresses of all health care 
providers who had treated the veteran for the disabilities on 
appeal, and to schedule additional VA examinations of the 
veteran with respect to those disabilities.  In that Remand 
order, the Board cited applicable law and regulations 
pertaining to the consequences of failure to report for 
scheduled VA examinations without good cause.  

However, the veteran and his attorney failed to respond to a 
December 1998 RO letter asking that he assist the RO in 
obtaining additional evidence needed to make a decision on 
his appeal, to include identifying the names, addresses and 
dates of treatment for all private and VA health care 
providers who had treated him for any of the disabilities on 
appeal.  The veteran was also asked to provide a medical 
record release authorization for a Dr. Lyons in Kearney, 
Nebraska.  No response was received from the veteran or his 
attorney.  However, in February 1999, an Eligibility 
Verification Report and Medical Expense Report, signed by the 
veteran, were forwarded to the RO by his attorney.

In a May 1999 letter sent direct to the veteran's attorney, 
with copies to the veteran's daughter and to the nursing 
facility, the RO explained that additional evidence was 
needed to make a decision on the veteran's appeal; that part 
of that evidence was to be obtained from the veteran; and 
that if the veteran was now willing and able to respond and 
to report for a scheduled VA examination, one 


would be scheduled.  No response was received from the 
veteran or from his attorney.  There is no medical evidence 
in the record showing that the veteran was incapable of 
reporting for examination, and no contentions to that effect 
have been advanced by either the veteran or his attorney.  

By Supplemental Statement of the Case, issued in November 
1999, the veteran and his attorney were advised of the 
consequences of failure to report for scheduled VA 
examinations without good cause as provided under the 
provisions of  38 C.F.R. § 3.655 (1999).  

II.  Analysis

In the Statement of the Case, issued in December 1996, the 
veteran was informed that  38 C.F.R. § 3.326 provided that: 
(a) Where there is a well-grounded claim for disability 
compensation  or pension but medical evidence accompanying 
the claim is not adequate  for rating purposes, a Department 
of Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse,  
parent, or child. Individuals for whom an examination has 
been scheduled are required to report for the examination. 

Title 38 U.S.C.A. § 501 (West 1991); and  38 C.F.R. § 3.655 
(1999) provide that when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  



(b)  Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The Board notes that the veteran's original 
claim for VA disability compensation benefits for injuries 
sustained in a 1945 guard house collapse was received at the 
RO in February 1971, and was considered abandoned after one 
year due to the veteran's failure to provide evidence 
requested by the RO.  

In this case, the veteran failed to report for scheduled VA 
examinations in October 1997, as required by Remand of this 
Board in March 1997, although both the veteran and his 
attorney were notified of the dates of the scheduled 
examinations.  In addition, the veteran has failed to provide 
any explanation or show good cause for his failure to report, 
or to express his willingness to report.  Further, the 
reports of VA neurological and general medical examinations, 
conducted in May 1996, disclosed that the veteran was alert, 
cooperative, oriented, emotionally intact, his affect and 
mood were appropriate and euthymic, and he was capable of 
managing his benefits.  There was no suggestion that the 
veteran was incompetent, or that he was not capable of 
managing his affairs, to include responding to letters from 
the RO.  Neither the veteran, his attorney, nor anyone acting 
on behalf of the veteran has suggested that he is 
incompetent, that he is incapable of responding to 
correspondence, or that his attorney is incapable of 
responding to correspondence such as the May 1999 RO letter 
to that attorney.  

To that point, the Board notes that in February 1999, the 
veteran's attorney submitted an Eligibility Verification 
Report and Medical Expense Report, signed by the veteran, 
showing the veteran's 1998 income and medical expenses.  
Those facts tend to establish that the veteran has contact 
with his attorney, and is capable of responding by providing 
signed reports showing his income and medical expenses when 
he chooses.  The Board notes that the conditions which 
resulted in his being 


placed in a nursing home in May 1998 were malnutrition and a 
respiratory disorder, and were not shown to be related to any 
issue of psychiatric disability or competence.  

The Board further notes that the failure of the veteran to 
report for scheduled VA examinations resulted in the RO and 
the Board not having information necessary to evaluate the 
disabilities at issue, and that the veteran was informed in 
writing of the necessity for the additional examinations 
scheduled and the consequences of his failure to report for 
such examinations.  By failing to respond in any manner 
whatsoever, the veteran and his attorney deprived the RO of 
the opportunity to have the veteran examined at the nursing 
home if he felt that he was not able to report for scheduled 
VA examinations.  However, the Board finds that the veteran 
has failed to report for scheduled VA examinations; that he 
has failed to provide good cause for his failure to so 
report, or any explanation at all; and that his attorney has 
failed to respond to or acknowledge an RO request that the 
veteran inform the RO of his willingness ande ability to 
report for VA examination.  

Based upon the foregoing, the Board finds and concludes that 
the veteran failed to report for scheduled VA examinations 
without just cause or excuse; that there is no evidence that 
his disabilities prevented him from reporting for such 
examinations or from expressing his willingness to report, 
either directly to the RO or through his attorney; and that 
there is no running award of disability compensation benefits 
which is based upon a service-connected disability and with 
respect to which a predetermination notice is required.  
Accordingly, the veteran's claims are denied pursuant to  
38 U.S.C.A. § 501 (West 1991) and  38 C.F.R. § 3.655 (1999).  
In view of the Board's decision in this natter, it does not 
reach the issue of whether the veteran's actions and 
ommissions to act, as described herein, constitute an 
abandonment of his claims under the provisions of  38 C.F.R. 
§ 3.158(a) (1999).





ORDER

The veteran's claims of entitlement to service connection for 
residuals of a concussion, to include headaches and tinnitus; 
for residuals of injuries to the right 2nd, 3rd, and 4th 
ribs; and for residuals of back injury, including arthritis, 
are denied.  

The veteran's claim of entitlement to a compensable 
evaluation for residuals of a left wrist fracture is denied.  



		
	F.  JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

